Citation Nr: 1224891	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-05 175	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from adverse action in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the appellant did not have service that makes him eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  

In his January 2010 Substantive Appeal (VA Form 9) the appellant requested a hearing before a Veterans law Judge.  The Board notes that the appellant subsequently withdrew that hearing request.  38 C.F.R. § 20.704(e) (2011).  The Board notes that the appellant subsequently withdrew that hearing request.  38 C.F.R. § 20.704(e) (2011).  Accordingly, the request has been withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.203 (2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking a one-time payment from the Filipino Veterans Equity Compensation Fund based upon his service in the recognized guerillas in the service of the Armed Forces of the United States.  He has specifically asserted that, from January 11, 1943, to January 18, 1946, he served as a recognized guerrilla with the E Company, Secondary Battalion, 11th INF.  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 19, 2009).  Payments for eligible person will be either the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  

For eligible person who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service..."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

Section 1002 addresses Payments to Eligible Person Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  

Section 1002(d) provides that an eligible person is any person who - (1) service - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dates July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

Eligibility for VA benefits is governed by statutory and regulatory law that defined an individuals' legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  The term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and 

(2) the document contains needed information as to length, time, and character of service; and 

(3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011). 

Despite the foregoing, however, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.  

In support of his claim, the appellant has submitted several documents that he believes show that he served as a member of the Philippine Army in the service of the USAFFE, including a discharge form and an Affidavit for Philippine Army Personnel, which reflects that the appellant served as a member of the recognized guerrilla forces.

In May 2009, the National Personnel Records Center (NPRC) reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Additional verification requests were submitted to the NPRC with responses in October 2010 and February 2012.  Both of these responses also indicate that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

While the appellant has submitted several documents that he believes show he has the requisite service, the Board notes that he has not submitted a DD Form 212, original Certificate of Discharge, or any other document issued by the service department which can be accepted as sufficient evidence showing qualifying service in accordance with 38 C.F.R. § 3.203(a)(1).  The documents submitted the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are documents from the Philippine government and not official documents of the appropriate United States service department.  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  

Despite the appellant's assertions, the verifications from the NPRC are binding on VA and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Based on the foregoing, the Board finds that the appellant did not service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces and, thus, the appellant may not be considered a "veteran" for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, the appellant's claim must be denied.  

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); cert. denied, 537 U.S. 821 (2002). 

ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


